ORDER
Appellant seeks a declaratory judgment that California Rule of Court (“CRC”) 8.1115(a) deprives Appellant of his Fourteenth Amendment due process and equal protection rights and creates a system in which California courts apply result-oriented legal rules to litigants in unpublished cases, which rules are not applied to later litigants.
The California Supreme Court has declined to review the California Court of Appeal’s reversal of Appellant’s judgment entered on his personal injury verdict. Appellant does not seek a reversal of the Court of Appeal’s decision nor of the California Supreme Court’s denial of his petition for review. Plaintiff was also denied review by writ of certiorari by the United States Supreme Court. Further, Appellant does not claim that he is likely to be harmed by CRC 8.1115(a) in the future: that is, Appellant is not “realistically threatened by a repetition of the violation.” Gest v. Bradbury, 443 F.3d 1177 (9th Cir.2006) (emphasis in original) (citations omitted). Thus, there is no claimed harm which this court can redress.
This appeal is DISMISSED as MOOT. The parties shall bear their own costs on appeal. A certified copy of this order shall serve as the mandate of this court.
SO ORDERED.